Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Roth on 2/2/2021.

The application has been amended as follows: 

Claim 1 amended (in part): 
“the connection assembly comprising an elongate slat track mounted to the main wing and connected to the slat, wherein the elongate slat track has a straight form and defines a track longitudinal axis that is fixed, wherein the elongate slat track moves along the track longitudinal axis.”


Claim 15 amended (in part): 
“an elongate slat track having a straight form defines a track longitudinal axis, the elongate slat track is configured to be fixedly mounted to the main wing movably along the track longitudinal axis, and configured to be connected to the slat”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no prior art nor reasons to modify any prior art to have a connection assembly in a wing between the main wing and a slat that has an elongate slat track that has a straight form and defines a track longitudinal axis that is fixed, wherein the elongate slat track moves along the track longitudinal axis.  The elongate slat track being connected to the slat in a rotatable manner, the connection assembly further comprising a link element rotatably connected to the slat via a second hinge, and rotatably mounted to the main wing via a third hinge spaced apart from the second hinge, and a first axis of rotation of the first hinge is spaced apart from a second axis of rotation of the second hinge..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/3/2021